In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00070-CV

JOHN NGUYEN AND JESLYN TRAN,                §   On Appeal from the 352nd District
Appellants                                      Court

                                            §   of Tarrant County (352-301461-18)
V.
                                            §   August 26, 2021
MINH NGUYEN AND NGA LE,                     §   Memorandum Opinion by Justice
Appellees                                       Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants John Nguyen and Jeslyn Tran shall pay all

of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell